11-4767
        Islam v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A096 426 757
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 27th day of September, two thousand twelve.
 5
 6      PRESENT:
 7               RICHARD C. WESLEY,
 8               RAYMOND J. LOHIER, JR.,
 9               CHRISTOPHER F. DRONEY,
10                    Circuit Judges.
11      _______________________________________
12
13      MOHD NURUL ISLAM,
14               Petitioner,
15
16                        v.                                   11-4767
17                                                             NAC
18      ERIC H. HOLDER, JR., UNITED STATES
19      ATTORNEY GENERAL,
20               Respondent.
21      _______________________________________
22
23      FOR PETITIONER:                Joshua Bardavid, New York, New York.
24
25      FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
26                                     Attorney General; Leslie McKay,
27                                     Assistant Director, Christopher
28                                     Buchanan, Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Mohd Nurul Islam, a native and citizen of Bangladesh,

 6   seeks review of an October 19, 2011 order of the BIA,

 7   affirming the March 17, 2010 decision of an Immigration

 8   Judge (“IJ”), which denied his application for withholding

 9   of removal and relief under the Convention Against Torture

10   (“CAT”).     In re Mohd Nurul Islam, No. A096 426 757 (B.I.A.

11   Oct. 19, 2011), aff’g No. A096 426 757 (Immig. Ct. N.Y. City

12 A.K. Marsh. 17, 2010).    We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case in which the BIA

15   agrees with the IJ's conclusion that Islam is not credible,

16   we have reviewed both the BIA’s and IJ’s opinions.     Yun-Zui

17   Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The

18   applicable standards of review are well established.     See 8

19   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

20   513 (2d Cir. 2009).

21       As an initial matter, we decline to review Islam’s

22   unexhausted argument that the interpreter was unable to

23   accurately and properly translate his testimony during his

24   merits hearing.     See Lin Zhong v. U.S. Dep’t of Justice, 480

                                     2
 1 F.3d 104, 122 (2d Cir. 2007).       Thus, the sole issue before

 2   us is whether the agency’s adverse credibility finding is

 3   supported by substantial evidence.

 4       For applications for relief such as Islam’s that are

 5   governed by the REAL ID Act, the agency may, considering the

 6   totality of the circumstances, base a credibility finding on

 7   an applicant’s demeanor, the plausibility of his account,

 8   and inconsistencies in his statements, without regard to

 9   whether they go “to the heart of the applicant’s claim.”

10   8 U.S.C. §§ 1158(b)(1)(B)(iii), 1231(b)(3)(c).       Here, the

11   agency did not err in denying relief, as its inconsistency

12   and corroboration findings provided substantial evidence for

13   its adverse credibility determination.

14       In finding Islam not credible, the agency reasonably

15   relied on Islam’s failure to testify consistently regarding

16   whether he had suffered physical harm when six members of

17   the Awami League (a rival political party) broke into his

18   family’s home in search of him.       See Xiu Xia Lin v. Mukasey,

19   534 F.3d 162, 167 (2d Cir. 2008) (per curiam).       The IJ was

20   not required to specifically request an explanation for this

21   inconsistency, as it was obvious on its face.       Ming Shi Xue

22   v. BIA, 439 F.3d 111, 122 n.13 (2d Cir. 2006), and in any

23   event Islam was given an opportunity to explain the


                                     3
 1   inconsistency on cross-examination.    Moreover, the agency

 2   reasonably relied on a discrepancy between Islam’s testimony

 3   and medical certificate with respect to whether Islam had

 4   received medical treatment following his alleged altercation

 5   with members of the Awami League.     See Xiu Xia Lin, 534 F.3d
6   at 167.   A reasonable fact finder would not have been

 7   compelled to credit Islam’s explanation for this

 8   inconsistency as it was non-responsive.     See Majidi v.

 9   Gonzales, 430 F.3d 77, 81 (2d Cir. 2005).

10       Moreover, having questioned Islam’s credibility, the

11   agency reasonably relied on Islam’s failure to present

12   evidence to corroborate his claim that members of the Awami

13   League broke into his family’s home and attacked and

14   threatened him.   See Biao Yang v. Gonzales, 496 F.3d 268,

15   273 (2d Cir. 2007) (per curiam).    The agency also did not

16   err in finding that the evidence Islam submitted was

17   insufficient to rehabilitate his otherwise incredible

18   testimony.   See id.   Specifically, the agency was not

19   required to credit a letter from a member of a Bangladeshi

20   bar association because the affiant did not establish that

21   he possessed expert knowledge of Bangladeshi politics or

22   human rights conditions in Bangladesh.     See Xiao Ji Chen v.

23   U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)


                                    4
 1   (finding that the weight afforded to the applicant’s

 2   evidence in immigration proceedings lies largely within the

 3   discretion of the agency).   Nor was the agency required to

 4   credit a letter from the Secretary General of the political

 5   party of which Islam was a member because the letter was

 6   vague and contradicted Islam’s testimony with respect to the

 7   type of abuse he suffered while in police custody.     Id.

 8       Ultimately, given the inconsistency and corroboration

 9   findings, the agency’s adverse credibility determination is

10   supported by substantial evidence.   See Xiu Xia Lin, 534

11   F.3d at 166-67.   Because Islam’s claims for both withholding

12   of removal and CAT relief are based on the same assertions

13   that the IJ found not to be credible, the adverse

14   credibility determination in this case necessarily precludes

15   success on both claims.   See Paul v. Gonzales, 444 F.3d 148,

16   156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of Justice,

17   426 F.3d 520, 523 (2d Cir. 2005).

18       For the foregoing reasons, the petition for review is

19   DENIED.

20                                FOR THE COURT:
21                                Catherine O’Hagan Wolfe, Clerk
22



                                   5